UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2410



In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (6:04-cr-00022-HFF; 6:06-cv-00548-HFF)



Submitted:   March 16, 2010                 Decided:   March 17, 2010



Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry Earl Miller petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

“motion to amend the unwarned recharacterized 3-page unlabeled

letter.”        He     seeks    an    order    from   this   court    directing     the

district court to act.               Our review of the district court docket

sheets reveals that the district court denied the motions in

text    orders    on    December      29,     2009.    Accordingly,      because    the

district court has recently decided Miller’s motions, we deny

the mandamus petition as moot.                    We grant leave to proceed in

forma    pauperis.        We    dispense       with   oral   argument    because    the

facts    and    legal    contentions        are   adequately    presented      in   the

materials      before     the    court      and   argument    would     not   aid   the

decisional process.

                                                                     PETITION DENIED




                                              2